Case ON Oo 162 Filed on 10/29/18 oe Page 1 of 31

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
GALVESTON DIVISION

State of Texas, et al.,

Plaintiffs,

 

No. 3:15-CV-00162,
consolidated with Nos.
3:15-cv-165; 15-cv-266;
and 3:18-cv-176

Vv.

United States Environmental
Protection Agency, et al.,

Defendants.

a, 4 ae a La a a a

 

BRIEF OF SOUTHEASTERN LEGAL FOUNDATION

AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
MOTIONS FOR SUMMARY JUDGMENT

Kimberly S. Hermann Jennifer A. Simon

pro hac vice pending pro hac vice pending
Southeastern Legal Foundation Kazmarek Mowrey Cloud Laseter
560 W. Crossville Rd., Ste. 104 LLP
Roswell, GA 30075 1230 Peachtree St., NE, Ste. 3600
Tel.: (770) 977-2131 Atlanta, GA 30309
Fax: (770) 977-2134 Tel.: (404) 812-0126

khermann@southeasternlegal.org Fax: (404) 812-0845
jsimon@kmcllaw.com

 
Case 3:15-cv-00162@ocument 162 Filed on 10/29/18 gee Page 2 of 31

 

TABLE OF CONTENTS
Table of Authorities ............c.cccceccecescecescuseneeeeeecsencecesceecessseseseneasenseeseees li
Interest of AMICUS CUT Ide ..........ceccecesceecseceeseceeeeceeessenenseecnsesseesesaeeeseseeens 1
Nature and Stage of the Proceedings ...............sscesscscececeeeescecscecsenssscnseesees 2
Issue and Standard for Decision ...............c.csscecsceeesceeesseeesscssenceeeneseeeenes 3
Introduction and Summary of the Argument ................ccccessceseeceeesenceeeeeees 4
AYQZUMENE .........cece sees sceencecenceeencesenseneesenseneeeeeeeeea senses eeseneeee eee seeeseaeenees 5

I. The 2015 WOTUS Rule is unlawful because it exceeds the federal
government’s Commerce Clause authority. ...........ccccscsccoscecescecscsseaeseecenees 6

II. The 2015 WOTUS Rule is unlawful because it is
unconstitutionally Vague. .............cecececescncecececencecerssesceeecteesesceseesteecnsees 12

Conclusion .........cccccccccccsccccecccscccceesnccesccceecscceesccsscceeseseveceeececsseussneeeses 22

 
 

 

Case 3:15-cv-00162@ocument 162 Filed on 10/29/18 ge Page 3 of 31

TABLE OF AUTHORITIES

Cases
A.L.A. Schechter Poultry Corp. v. United States, 295 U.S. 495 (1935)........... 11
Chevron, U.S.A., Inc. v. NRDC, 467 U.S. 837 (1984)........ccccccccccccececeseeesssssseesees 3
Connally v. General Constr. Co., 269 U.S. 385 (1926) ...........:cccccscccesssctseceeesees 12
Davis v. United States, 185 F.2d 938 (9th Cir. 1950) ...........eeeeseeeeeeeeeeeees 7,8
Emp’ Sols. Staffing Grp. IT, LLC v. Office of Chief Admin. Hearing Officer,

833 F.3d 480 (5th Cir. 2016) 0.0... eee eseeeceeessnecceescessceeeeeessesssssaeseseseeseoeens 4
FCC v. Fox Television Stations, Inc., 132 S. Ct. 2307 (2012) ...............e0e 12, 19
FCC v. Fox Television Stations, Inc., 566 U.S. 502 (2009) ..............ccceseecceeeeeeees 3
Gonzales v. Raich, 545 U.S. 137 (2005) ..........ccccsccccccccceseesesssssecsesseseeeeeeeeeeeeeseess 6

In re: Envtl Protection Agency and Dep't of Def. Final Rule; “Clean Water
Rule: Definition of Waters of the United States,” 80 Fed. Reg. 37,054 (June

29, 2015), No. 15-3751 (6th Cir.) occ ceseccccssesseeecceeesscsneseccesssssscceeeeessnssseeens 1
Johnson v. United States, 135 S. Ct. 2551 (2015)... cccccccccecccesseeeeeeesssseeses 14
Murray Energy Corp. v. United States Dep't of Def., 817 F.3d 261 (6th Cir.

2016), cert. granted, 2017 U.S. LEXIS 690 (U.S. Jan. 18, 2017)... 2
Nat'l Assoc. of Mfrs. v. Dep’t of Def., 138 S. Ct. 617 (2018) .............ccsscccesesseenes 2
Nat'l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519 (2012).......... ce eeeeeeeee 9, 23
Nat Mining Ass’n v. Kempthorne, 512 F.3d 702 (D.C. Cir. 2008)................000 4
North Am. Dredging Co. of Nev. v. Mintzer, 245 F. 297 (9th Cir. 1917)........... 9
Rapanos v. United States, 547 U.S. 715 (2006)..............:seecccereeeceeeeseseeeees passim
Sackett v. EPA, 566 U.S. 120 (2012) 0... eee eessessseccssseessseessseesesseessseesonseseeees 15

rt
 

 

Case 3:15-cv-00162@ocument 162 Filed on 10/29/18 igs Page 4 of 31

SEC v. Chenery Corp., 318 U.S. 80 (1948)..........cccccccsssssecsesseccsccececceessseseseessoeoes 3
Sessions v. Dimaya, 138 S. Ct. 1204 (2018)... eeeeceeeesssseencceessessseereeeeeeees 14
The Daniel Ball, 77 U.S. 557 (1870) ..............::0scsesesseessenssenssseenecseeeseeceeeeeceeeeeeeens 7
U.S. Army Corps of Eng’rs v. Hawkes Co., 136 S. Ct. 1807 (2016) ....... 4, 13, 22
United States v. Lopez, 514 U.S. 549 (1995)........ccccccccccccccsssssessssssseseseseeeeees 6, 10
United States v. Williams, 553 U.S. 285 (2008) ............ccccssecsesssssssesserseesecceeees 13
Utah v. United States, 304 F.2d 23 (10th Cir. 1962) .............ccccccccecceceeeeceeeeeeeeee 7
Util. Air Regulatory Grp. v. EPA, 134 S. Ct. 2427 (2014)... cecesccccceeeeeeeees 2
Wickard v. Filburn, 317 U.S. 111 (1942) 20... ccccceeceseeeeeeeecceccececeeeeeeenenens 9

Wis. Pub. Serv. Corp. v. Fed. Power Comm'n, 147 F.2d 743 (7th Cir. 1945).... 7

Statutes

5 ULS.C. § 706(2)(A) .0.... ee eesesecceseceessccesseeesseceeseesesseeesseesesseescsseesessecesaseseeseeeessens 3
5 U.S.C. § 706(2)(D) ......eeeceesecesseceesceeessccecseeesceeessaeecsseesssseeseseecessseesesesseseeessuens 3
33 U.S.C. § 1319(C)(1) 20... eee eeseceeseccecneetconeeseneeessececseseceseesssecessaeeesseeeeesseeosses 13
33 U.S.C. § 1319(C)(2) oes eeenccssncecencesescceeceeeessesencneessceessseeessaeeessaeesesseeseseeeesees 13
Other Authorities

Sunding & Zilberman, The Economics of Environmental Regulation by
Licensing: An Assessment of Recent Changes to the Wetland Permitting
Process, 42 Natural Resources J. 59 (2002).............cccccssssseteececesssessesecceeeeones 21

U.S. Gen. Accounting Office, Report to the Chairman, Subcomm. on Energy

Policy, Natural Res. and Regulating Affairs, Comm. on Gov’t Reform,
House of Representatives, Waters and Wetlands: Corps of Eng’rs Needs to

ill
 

 

 

Case 3:15-cv-00162@jocument 162 Filed on 10/29/18 ow Page 5 of 31

Evaluate Its District Office Practices in Determining Jurisdiction, GAO-04-

297 (Feb. 2004) oe eeccssscsseecseeceseecceeeesssessseessssecesseeseseeessesesesseeeeseeeseeeeees 17
USACE, “Recognizing Wetlands” (Nov. 2017)...............sssssssessesssseeecceeesessesensnes 20
Regulations
33 CFR § 320.4(a) (2004) oe eeeeeceececcsceeeseeersseeseeesesssesessesesseeenssaeeseseeesssees 21
AO CER 19.4.0... ee ecccscessseessecessccecsceeesseeeesceecsneesssesesseesesseesosesesssseeseasecseseesaeas 13

Clean Water Rule: Definition of ‘Waters of the United States,’ 80 Fed. Reg.
37053 (Jun. 29, 2015) 0... cece cccccssceecesssscsccccecceeeesssecececseeueescsesccceneeseesees passim

Constitutional Provisions

USS. Const. art. I, § 8, cl. 8.0... cccsccccceccescesecsssnecececeeceecceescseceseessesssseeeeseeees 6

lv
 

Case 3:15-cv-00162@ocument 162 Filed on 10/29/18 oo Page 6 of 31

INTEREST OF AMICUS CURIAE

SLF has been challenging the 2015 WOTUS Rule since before the Rule’s
inception. SLF filed comments on the proposed rule on November 14, 2014 (see
EPA-HQ-OW-2011-0880-19466) and filed several of the first legal challenges
to the final 2015 WOTUS Rule. See SLF v. EPA, No. 15-cv-02488 (N.D. Ga.);
SLF. v. EPA, No. 15-13102 (11th Cir.), transferred, No. 15-3885 (6th Cir.), and
consolidated, In re: Envtl Protection Agency and Dep't of Def. Final Rule;
“Clean Water Rule: Definition of Waters of the United States,” 80 Fed. Reg.
37,054 (June 29, 2015), No. 15-3751 (6th Cir.).

SLF successfully contested the U.S. Environmental Protection Agency’s
and the Army Corps of Engineers’ (the Agencies) motion to transfer the matter
to the Judicial Panel on Multidistrict Litigation, MDL No. 2663. See Response
of Southeastern Legal Foundation, Inc.; Georgia Agribusiness Council, Inc.;
and Greater Atlanta Homebuilders Association, Inc., in Opposition to the
United States’ Motion for Transfer of Actions Pursuant to 28 U.S.C. § 1407 for
Consolidation of Pretrial Proceedings, In re: Clean Water Rule: Definition of
“Waters of the United States,” MDL No. 2663 (Aug. 19, 2015), ECF No. 68.

SLF participated in the Sixth Circuit briefing regarding the proper
jurisdiction for the legal challenges. See Jurisdictional Motion and
Jurisdictional Reply, Southeastern Legal Foundation v. EPA, No. 15-3885 (6th

Cir. Oct. 2, 2015), ECF No. 37; (Nov. 4, 2015), ECF No. 62. Following the Sixth
1
 

 

Case 3:15-cv-00162@ocument 162 Filed on 10/29/18 igo Page 7 of 31

Circuit’s jurisdictional rulings, SLF submitted briefing in support of the
National Association of Manufacturer’s successful petition for certiorari to the
Supreme Court. See Resp’ts’ Br. in Supp. of Pet. for Cert., Nat 7 Assoc. of Mfrs.
v. Dep’t of Def., 138 S. Ct. 617 (2018) (No. 16-299) (Oct. 5, 2016); Murray Energy
Corp. v. Dep’t of Def., 817 F.3d 261 (6th Cir. 2016), cert. granted, 2017 U.S.
LEXIS 690 (U.S. Jan. 18, 2017) (No. 16-299). SLF was also active in the
successful Supreme Court litigation. See Resp’ts’ Br. in Supp. of Cert., Nat?
Assoc. of Mfrs. v. Dep’t of Def., 1388 S. Ct. 617 (2018) (No. 16-299) (Apr. 26,
2017).

Prior to the WOTUS litigation, SLF successfully challenged EPA’s
similar attempt to “assert[ ] newfound authority to regulate millions of small
sources” and “rewrite clear statutory terms to suit its own sense of how the
statute should operate” in its Tailoring Rule under the Clean Air Act. Util. Air
Regulatory Grp. v. EPA, 134 8S. Ct. 2427, 2446 (2014). The Court concluded it
was “not willing to stand on the dock and wave goodbye as EPA embarks on
this multiyear voyage of discovery” in search of ever-expanding regulatory
authority. Id. Because of its parallel overreach, the 2015 WOTUS Rule should
receive a comparable fate.

NATURE AND STAGE OF PROCEEDINGS
These consolidated cases challenge the legality of the 2015 WOTUS Rule.

On September 11, 2018, this Court temporarily enjoined the Rule as to the
2
 

Case 3:15-cv-00162@@pocument 162 Filed on 10/29/18 ow Page 8 of 31

States of Texas, Louisiana, and Mississippi. The Private Party Plaintiffs and
the State Plaintiffs now move for summary judgment and ask this Court to
vacate the 2015 WOTUS Rule. Amicus files this brief in support of both the
Private Party Plaintiffs’ motion for summary judgment and the State
Plaintiffs’ motion for summary judgment.
ISSUE AND STANDARD OF DECISION

As the plaintiffs set forth in their motions for summary judgement, this
case presents a number of issues all of which ultimately ask whether the 2015
WOTUS Rule is unlawful and should be vacated. Amicus writes separately
specifically to address whether the Rule violates the U.S. Constitution.

A regulation is unlawful under the Administrative Procedure Act (APA)
if it is adopted “without observation of [the] procedure required by law,” 5
U.S.C. § 706(2)(D), or is “arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law,” 5 U.S.C. § 706(2)(A). The legal question
of the constitutionality of an agency action is part of judicial review under the
APA. See FCC v. Fox Television Stations, Inc., 566 U.S. 502, 516 (2009). An
agency order may not stand if the agency has misconceived the law. See SEC
v. Chenery Corp., 318 U.S. 80, 94 (1943).

To determine the lawful reach of the Agencies’ authority under the CWA,
a court must “give effect to [the] unambiguously expressed intent of Congress.”

Chevron, U.S.A., Inc. v. NRDC, 467 U.S. 837, 846 (1984). Agency
3
 

Case 3:15-cv-00162@Yocument 162 Filed on 10/29/18 ge? Page 9 of 31

interpretations of Supreme Court precedent are reviewed de novo, without
deference. Emp’r Sols. Staffing Grp. I, LLC v. Office of Chief Admin. Hearing
Officer, 833 F.3d 480, 484 (5th Cir. 2016). Similarly, courts do not defer to an
agency’s interpretation that presents “serious constitutional difficulties.” Nat?
Mining Ass’n v. Kempthorne, 512 F.3d 702, 711 (D.C. Cir. 2008).
INTRODUCTION AND SUMMARY OF ARGUMENT

As Justice Kennedy has previously observed, “the Act’s reach is
‘notoriously unclear’ and the consequences to landowners even for inadvertent
violations can be crushing.” U.S. Army Corps of Eng’rs v. Hawkes Co., 136 S.
Ct. 1807, 1816 (2016) (Kennedy, J., concurring). In the 2015 WOTUS Rule, the
Agencies have done nothing to bring clarity to the law or to return federal
jurisdiction to its constitutional confines. Instead, the Agencies have continued
their “immense expansion of federal regulation of land use that has occurred
under the Clean Water Act—without any change in the governing statute—
during the past five Presidential administrations.” Rapanos v. United States,
547 U.S. 715, 722 (2006) (Scalia, J., plurality). The 2015 WOTUS Rule extends
federal jurisdiction well beyond its constitutional limits under the Commerce
Clause, and, in part because of that expansion to include waters no longer
recognizable to any reasonable person as significant, is now so vague that it

violates the Constitution’s Fifth Amendment due process protections.
 

 

Case 3:15-cv-00162 Qocument 162 Filed on 10/29/18 "ger Page 10 of 31

The Supreme Court has already once declared that it was not willing to
allow the Agencies to “assert[ ] jurisdiction over ... [a]ny plot of land” forming
part of this country’s “endless network of visible channels ... containing water
ephemerally wherever the rain falls,” including “storm drains, roadside
ditches, ripples of sand in the desert that may contain water once a year, and
lands that are covered by floodwaters once every 100 years,” so as to “engulf
entire cities and immense arid wastelands.” Id. The unconstitutional reach of
the 2015 WOTUS Rule destines it to a comparable fate. Therefore, SLF
requests this Court grant plaintiffs’ motions for summary judgment and vacate
the 2015 WOTUS Rule in its entirety.

ARGUMENT

The 2015 WOTUS Rule exceeds the Agencies’ constitutional authority,
both because it extends beyond the scope of the Commerce Clause and because
it is unconstitutionally vague. It encroaches upon the states’ regulatory
spheres and, perhaps because the federal government is ill-equipped to control
such local concerns, is incomprehensible to the ordinary public. Most water
does not meaningfully affect interstate commerce and, therefore, is entirely
outside the purview of federal regulation. Waters with a true impact on
interstate commerce should be easy to identify and should not require the

average landowner to pay tens of thousands of dollars or more and engage in
 

Case 3:15-cv-00162 Qourent 162 Filed on 10/29/18 "oe Page 11 of 31

years of analysis for expert opinions and agency consultations. Because of this
dual overreach, the 2015 WOTUS Rule must be vacated.

I. The 2015 WOTUS Rule is unlawful because it exceeds the
federal government’s Commerce Clause authority.

The Constitution grants to Congress the power “[t]o regulate Commerce
with foreign Nations, and among the several States, and with the Indian

Tribes.” U.S. Const. art. I, § 8, cl. 3. That power extends only to three areas:

° “channels of interstate commerce;”
. the “instrumentalities of interstate commerce;” and
. “activities that substantially affect interstate commerce.”

United States v. Lopez, 514 U.S. 549, 558-59 (1995).

The “channels of interstate commerce” are those traditionally navigable
waters regulated by the federal government since at least 1870 and defined as
follows:

Those rivers must be regarded as public navigable rivers in law

which are navigable in fact. And they are navigable in fact when

they are used, or are susceptible of being used, in their ordinary
condition, as highways for commerce, over which trade and travel

 

1 Amicus notes that nothing in the CWA relates to instrumentalities of
interstate commerce and Congress has not sought to create a comprehensive
regulatory scheme for water and land-use management sufficient to invoke the
substantial-effects category. See Gonzales v. Raich, 545 U.S. 1, 37 (2005)
(Scalia, J., concurring in the judgment). Amicus includes analysis here
showing why, regardless, the 2015 WOTUS Rule violates the third prong of
this test. Waters covered under the 2015 WOTUS Rule do not have a
substantial effect on interstate commerce, whether the Agencies had the
authority to rely on that basis for regulation or not.

6
 

 

Case 3:15-cv-00162 Qcurent 162 Filed on 10/29/18 aye Page 12 of 31

are or may be conducted in the customary modes of trade and

travel on water. And they constitute navigable waters of the

United States within the meaning of the acts of Congress, in

contradistinction from the navigable waters of the States, when

they form in their ordinary condition by themselves, or by uniting

with other waters, a continued highway over which commerce is or

may be carried on with other States or foreign countries in the

customary modes in which such commerce is conducted by water.

The Daniel Ball, 77 U.S. 557, 563 (1870). This definition remained remarkably
consistent over the next century until the passage of the CWA, and courts
applied its language throughout that time to determine federal authority over
various waterbodies. See, e.g., Utah v. United States, 304 F.2d 23 (10th Cir.
1962); Davis v. United States, 185 F.2d 938 (9th Cir. 1950); Wis. Pub. Serv.
Corp. v. Fed. Power Comm'n, 147 F.2d 743 (7th Cir. 1945).

“Traditional navigable waters” are the first covered group of waters
under the 2015 WOTUS Rule. See Clean Water Rule: Definition of ‘Waters of
the United States,’ 80 Fed. Reg. 37053, 37058 (Jun. 29, 2015). However, the
Agencies did not define “traditional navigable waters” as the courts have
traditionally defined the term and, in extending the definition, the Agencies
did not remain within the bounds of the Commerce Clause. Instead, the
Agencies expanded its scope well beyond any recognizable origins to include
the following:

e Waters that are currently being used, have historically been

used, or are susceptible to being used for “commercial

waterborne recreation (for example, boat rentals, guided fishing
trips, or water ski tournaments)”;

7
 

 

Case 3:15-cv-00162 Qecument 162 Filed on 10/29/18 "oe Page 13 of 31

e Waters that have historically been used for commercial
navigation;

e Waters that are “susceptible to being used in the future for
commercial navigation, including commercial waterborne
recreation”; and

e Waters that “may be susceptible to use in interstate or foreign
commerce.”

See id. at 37074; 37104.

This definition strays in several ways from not only the first but the third
prong of the Commerce Clause. First, navigability is not the only criterion for
federal jurisdiction. Wholly intrastate navigable waters may not be — and
indeed would not typically be — a channel of interstate commerce. Only if the
water “forms, by itself or by uniting with other waters, a continued highway
over which commerce is or may be carried on with other states or foreign
countries in the customary modes in which such commerce is conducted by
water, [does it] fall[ ] within the scope of federal jurisdiction.” Davis, 185 F.2d
at 942-43. And certainly every water capable of being navigated does not
significantly affect interstate commerce.

Second, waters that “have historically been used” for commercial
navigation are not available for federal regulation if hydrogeological changes
render such use no longer possible now or in the future. 80 Fed. Reg. at 37074.
Running even farther afield, any waters with “commercial waterborne

recreation,” and certainly not waters that are merely “susceptible to being used

in ... commercial waterborne recreation,” do not meet the threshold of having

8
 

 

Case SONG 162 Filed on 10/29/18 eo Page 14 of 31

a “substantial effect” on interstate commerce. Jd. For example, in North
American Dredging Co. of Nev. v. Mintzer, 245 F. 297 (9th Cir. 1917), the Ninth
Circuit explained:

Mere depth of water, without profitable utility, will not render a

water course navigable in the legal sense . . ., nor will the fact that

it is sufficient for pleasure boating or to enable hunters or

fishermen to float their skiffs or canoes. To be navigable, a water

course must have a useful capacity as a public highway of
transportation.
Id. at 300

Certain wholly intrastate waters may have such a substantial effect on
interstate commerce that they arguably fall within Congress’ authority if
Congress wished to promulgate legislation regulating their use. But the
Agencies’ loose language expands federal jurisdiction to cover the most local of
commercial activities. Waters that “may be susceptible to use” for “boat
rentals” would seem to include any neighborhood pond with a boy scout boat
dock and a canoe. 80 Fed. Reg. at 37074. This is not what our Founding Fathers
contemplated in crafting the Commerce Clause.

Rather, under the Commerce Clause, Congress may only regulate
activities with a “substantial economic effect on interstate commerce.” Nat?
Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 551 (2012) (quoting Wickard v.
Filburn, 317 U.S. 111, 125 (1942)) (emphasis added). These waters must be so

important in size and utility that they form an important part of a substantial
 

 

 

Case Ne 162 Filed on 10/29/18 ‘o>? Page 15 of 31

interstate commercial market — not a pond where canoes can be rented for a
quarter.

Thus, waters that “may be” merely “susceptible” to being used in
interstate or foreign commerce do not rise to the level of actually having a
substantial and economic effect on interstate commerce. And allowing such
language to govern the reach of federal jurisdiction expands federal control to
the vague proclivities of each local regulator across the country and what she
believes “may” be possible. 80 Fed. Reg. at 37074.

As if the expansion of “traditional navigable waters” was not far enough,
the 2015 WOTUS Rule then asserts jurisdiction over all “interstate waters,
including interstate wetlands|,] ... even if they are not navigable . .. and do
not connect to such waters.” Jd. Returning to the three prongs of the Commerce
Clause (“channels of interstate commerce,” “instrumentalities of interstate
commerce,” and “activities that substantially affect interstate commerce,”
Lopez, 514 U.S. at 558-59), no one could reasonably argue every interstate
water meets this test. Nonnavigable, isolated trickles and wet areas are
neither channels nor instrumentalities of interstate commerce and indeed
have no effect whatsoever on interstate commerce, regardless of whether they

cross state lines. “Isolated ponds” simply cannot be “waters of the United

States’ in their own right.” Rapanos, 547 U.S. at 742.

10
 

Case OG 162 Filed on 10/29/18 eo Page 16 of 31

The 2015 WOTUS Rule then further compounds this unjustifiable
overreach by asserting federal jurisdiction over all tributaries of these core
waters, however distant, regardless of size, and regardless of their actual effect
on water quality. 80 Fed. Reg. at 37104. See also id. at 37058(the definition of
tributary is “a bed and banks and an indicator of ordinary high water mark,”
with no requirement that the one key element be present: water). As Justice
Scalia noted, the Supreme Court’s precedent simply does not support “the
Corps’ inclusion of dry beds as ‘tributaries.” Rapanos, 547 U.S. at 746. A dry
bed bears no reasonable relation to, much less a “substantial economic effect”
on, interstate commerce.

The Rule expands jurisdiction still further by covering certain waters
that are “adjacent” or have a “significant nexus” with certain core waters
and/or their tributaries even if these nearby waters are completely physically
separate and have no commercially-relevant interconnection. 80 Fed. Reg. at
37104-05.

“There is a view of causation that would obliterate the distinction
between what is national and what is local in the activities of commerce.”
A.L.A. Schechter Poultry Corp. v. United States, 295 U.S. 495, 554 (1935)
(Cardozo, J., concurring). That is what the 2015 WOTUS Rule has done. By
extending federal jurisdiction over an unending sequence of ever-more-

attenuated connections to navigable waters, the agencies have “asserted

11
 

 

 

 

Case SNe 162 Filed on 10/29/18 eo Page 17 of 31

jurisdiction over virtually any parcel of land containing a channel or conduit—
whether man-made or natural, broad or narrow, permanent or ephemeral—
through which rainwater or drainage may occasionally or intermittently flow.”
Rapanos, 547 U.S. at 722. Such regulation “of immense stretches of intrastate
land ... [is] an unprecedented intrusion into traditional state authority.” Id. at
738. Because the 2015 WOTUS Rule no longer bears any reasonable
relationship to interstate commerce, it violates the Commerce Clause of the
Constitution and must be vacated.

Il. The 2015 WOTUS Rule is unlawful because it is
unconstitutionally vague.

The 2015 WOTUS Rule is also unconstitutional because it is too vague
to inform the regulated community what conduct it prohibits or to enable
regulators to enforce the regulation consistently. “A statute which either
forbids or requires the doing of an act in terms so vague that men of common
intelligence must necessarily guess at its meaning and differ as to its

999

application, violates the first essential of due process of law.” Fox Television
Stations, Inc., 132 S. Ct. 2307, 2317 (2012) (quoting Connally v. General
Constr. Co., 269 U.S. 385, 391 (1926)). Thus, a regulation must be vacated if it

“fails to provide a person of ordinary intelligence fair notice of what is

prohibited, or is so standardless that it authorizes or encourages seriously

12
 

 

Case Nee" 162 Filed on 10/29/18 'e Page 18 of 31

discriminatory enforcement.” United States v. Williams, 553 U.S. 285, 304
(2008). The 2015 WOTUS Rule fails on both counts.

Critically, the 2015 WOTUS Rule interprets a criminal statute, and
violations of its directives include exorbitant fines and possible incarceration.
For violations deemed to arise out of negligence, the landowner is subject to
fines of up to $37,500 per day of noncompliance and imprisonment for up to a
year. See 33 U.S.C. § 1319(c)(1), adjusted per 40 CFR 19.4. Where the
government deems the violation to be more knowing, the penalties can go as
high as $140,000 per day and six years of imprisonment. See id. at (c)(2),
adjusted per 40 CFR 19.4.2 See also Rapanos, 547 U.S. at 721 (internal
quotation marks and citations omitted):

[T]he Clean Water Act imposes criminal liability, as well as steep

civil fines, on a broad range of ordinary industrial and commercial

activities. In this litigation, for example, for backfilling his own wet

fields, Mr. Rapanos faced 63 months in prison and hundreds of
thousands of dollars in criminal and civil fines.
See also U.S. Army Corps of Eng’rs v. Hawkes Co., 136 S. Ct. at 1807 (Kennedy,
J., concurring) (“[T]he consequences to landowners even for inadvertent
violations can be crushing.”).

Where criminal statutes are implicated, protecting due process becomes

even more critical. See Johnson v. United States, 135 S. Ct. 2551, 2556-57

 

2 https://www.epa.gov/enforcement/criminal-provisions-clean-water-act
13
 

 

Case SEN OCT ggooumens 162 Filed on 10/29/18 'e Page 19 of 31

(2015) (internal citations and quotations omitted) (“Our cases establish that
the Government violates [the Constitution’s Fifth Amendment due process
guarantee] by taking away someone’s life, liberty, or property under a criminal
law so vague that it fails to give ordinary people fair notice of the conduct it
punishes, or so standardless that it invites arbitrary enforcement. The
prohibition of vagueness in criminal statutes is a well-recognized requirement,
consonant alike with ordinary notions of fair play and the settled rules of
law...”); Sessions v. Dimaya, 138 S. Ct. 1204, 1212 (2018) (internal quotation
omitted) (“[T]he Court has expressed greater tolerance of enactments with civil
rather than criminal penalties because the consequences of imprecision are
qualitatively less severe.”). Because of the “crushing” consequences of CWA
violations, it is imperative that the “statute provide standards to govern the
actions of police officers, prosecutors, juries, and judges” in order to “guard[ ]
against arbitrary or discriminatory law enforcement.” Dimaya, 138 S. Ct. at
1212. However, the descriptions provided in the 2015 WOTUS Rule could
hardly be less clear in delineating which waters are covered by the CWA’s
requirements and which are not. No average landowner could presume to even
guess whether his waters are covered, and even well-informed scientists would
reasonably disagree. Regulators across the country will necessarily reach

different conclusions about similar waterbodies, thus setting up the exact

14
Case NOG 162 Filed on 10/29/18 eo Page 20 of 31

potential for arbitrary and discriminatory enforcement the Fifth Amendment
is designed to protect against. As Justice Alito described:

The reach of the Clean Water Act is notoriously unclear. Any piece
of land that is wet at least part of the year is in danger of being
classified by EPA employees as wetlands covered by the Act, and
according to the Federal Government, if property owners begin to
construct a home on a lot that the agency thinks possesses the
requisite wetness, the property owners are at the Agency’s mercy.
The EPA may issue a compliance order demanding that the owners
cease construction, engage in expensive remedial measures, and
abandon any use of the property. If the owners do not do the EPA’s
bidding, they may be fined up to $75,000 per day ($37,500 for
violating the Act and another $37,500 for violating the compliance
order). And if the owners want their day in court to show that their
lot does not include covered wetlands, well, as a practical matter,
that is just too bad. Until the EPA sues them, they are blocked
from access to the courts, and the EPA may wait as long as it wants
before deciding to sue. By that time, the potential fines may easily
have reached the millions. In a Nation that values due process, not
to mention private property, such treatment is unthinkable.

Sackett v. EPA, 566 U.S. 120, 132 (2012) (Alito, J., concurring).

Nearly every classification in the 2015 WOTUS Rule is impenetrably
vague, and, worse, the definitions build on each other, creating an impossible
cascade of nuance and subjectivity. For example, as discussed above, even
identifying which waters are “traditional[ly] navigable” requires reading the
mind of the field agent as to which waters are “susceptible to being used in the
future for .. . waterborne recreation.” 80 Fed. Reg. at 37074.

Then, the Agencies assert jurisdiction over all tributaries of traditionally

navigable waters, interstate waters, or the territorial seas. See id. at 37058.

15

 

 
 

Case ON oe 162 Filed on 10/29/18 oe Page 21 of 31

However, the definition of tributary (“a bed and banks and an indicator of
ordinary high water mark”) defines the concept into nonexistence. The first
issue is the definition of “ordinary high water mark,” which begins innocently
enough with the description of a “clear, natural line impressed on the banks,”
but then devolves to include the following: “changes in the character of soil,
destruction of terrestrial vegetation, the presence of litter and debris, or other
appropriate means that consider the characteristics of the surrounding areas.”
Id. at 37076 (emphasis added). This ultimately leaves the determination to the
vagaries of the local enforcement agent. No landowner could fathom a guess as
to what the agent might believe are “appropriate means” to determine whether
a part of his property might be a tributary. Further compounding the Rule’s
opacity, that local enforcement agent need not even visit the property to make
this determination. He can rely solely on “remote sensing,” “hydrologic

9 6

estimation,” “regional regression analysis,” “hydrologic modeling,” or “historic
records of water flow.” Id. at 37077. None of these tools are even available to
the regulated community and may directly contradict what is readily
observable in the field. To add insult to injury, the Rule then further authorizes
federal jurisdiction over a tributary even where “the banks... may be very low
or may even disappear at times” and the bed, banks and ordinary high water

mark may be entirely “absent in the field.” Jd. at 37077-78. Thus, according to

the 2015 WOTUS Rule, a “tributary” can be present even where there are no
16
 

Case or 162 Filed on 10/29/18 e Page 22 of 31

banks, no observable high water mark, and the only evidence of historical
water flow is a secret government source. With this non-definition, no property
owner could possibly know whether his property and activities implicate the
CWA, and no field agent could ever hope to apply the regulation consistently.
It is no surprise, then, as Justice Scalia observed, “The Corps’ enforcement
practices vary somewhat from district to district because ‘the definitions used

999

to make jurisdictional determinations’ are deliberately left ‘vague.” Rapanos,
547 U.S. at 727 (quoting GAO Report? at 26).

Presuming one could theoretically identify federal “tributaries,” the Rule
then asserts federal jurisdiction over all waters with a “significant nexus” to
those tributaries and certain other covered waters. To make this
determination, a landowner must evaluate every water within 4,000 feet
(nearly a square mile) of the covered water and evaluate whether the water in
question is “similarly situated,” “function alike,” and has a “significant effect”
on the downstream water. 80 Fed. Reg. at 37059. The “significant effect”

analysis is based on a myriad of disparate factors, including “sediment

trapping; nutrient recycling; pollutant trapping, transformation, filtering, and

 

3U.S. Gen. Accounting Office, Report to the Chairman, Subcomm. on Energy
Policy, Natural Res. and Regulating Affairs, Comm. on Gov't Reform, House
of Representatives, Waters and Wetlands: Corps of Eng’rs Needs to Evaluate
Its District Office Practices in Determining Jurisdiction, GAO-04-297 at 26
(Feb. 2004)).

17
 

Case Ee one" 162 Filed on 10/29/18 eo Page 23 of 31

transport; retention and attenuation of floodwaters; runoff storage;
contribution of flow; export of organic matter; export of food resources; and
provision of life-cycle dependent aquatic habitat.” Jd. at 37067. The word
“significant” is itself unclear, but the ways in which the effect can be
“significant” further multiplies the ambiguity, with each part of the definition
being entirely subjective. If reasonable marine scientists and botanists could
disagree as to a water's “significance,” no land owner or field agent could
possibly consistently determine whether a water is subject to federal
jurisdiction.

The Agencies then assert jurisdiction over all waters “adjacent” to
traditionally navigable waters, interstate waters, or the territorial seas. 80
Fed. Reg. at 37058. One metric for determining “adjacency” is whether the
water is within the covered water’s 100-year flood plain as defined by the
Federal Emergency Management Agency (FEMA). Jd. at 37081. Although the
100-year flood plain contour might at first blush appear to be a bright-line rule,
the agencies admit that “much of the United States has not been mapped by
FEMA and, in some cases, a particular map may be out of date and may not
accurately represent existing circumstances on the ground.” 80 Fed. Reg. at
37081. If accurate flood maps don’t exist or the agency has discretion to
disregard them in favor of its interpretation of the “circumstances on the

ground,” the location of the 100-year flood plain fails to provide landowners

18
 

 

Case ee geen 162 Filed on 10/29/18 e Page 24 of 31

with any certainty, id., so they can “know what is required of them [and] ... act
accordingly.” Fox Television, 132 S. Ct. at 2317. And, more critically, the 100-
year flood plain does nothing to ensure those “enforcing the law do not act in
an arbitrary or discriminatory way.” Id.

Among those “adjacent” and “significant nexus” waters over which the
Agencies assert jurisdiction in the 2015 WOTUS Rule are wetlands. See 80
Fed. Reg. at 37075; 37080. However, the 2015 WOTUS Rule fails to provide
the regulated community and field agents with any consistent basis for
identifying those wetlands now subject to federal jurisdiction. For example, if
wetlands “have intermingled wetland and non-wetland components that are ...
physically and functionally integrated[,] they can be considered a single water
for purposes of the rule.” Id. at 37081. However, if instead, there are “groups
of wetlands that are ... part of a complex of wetlands[, they] would not be
considered a single water for purposes of the rule.” Jd. The Rule provides no
further discussion of the distinction between the two categories, leaving a
landowner to guess as to whether the wet areas on his property can be
considered part of a “group” of wetlands such that his wetland could be
excluded if it falls outside the distance threshold, or whether his property is
part of an “intermingled wetland” that must be considered as one with other
surrounding wet areas. Moreover, the Rule purports to cover even isolated

wetlands that would appear to be entirely disconnected from any other water

19
 

Case eee 162 Filed on 10/29/18 eo Page 25 of 31

body. See id. at 37093 (“Some effects of non-floodplain wetlands on downstream
waters are due to their isolation, rather than their connectivity. Wetland ‘sink’
functions that trap materials and prevent their export to downstream waters
(e.g., sediment and entrained pollutant removal, water storage) result because
of the wetland’s ability to isolate material fluxes.”). Finally, if the wet areas on
a property are small and ephemeral, the landowner must determine whether
they are a “puddle,” excluded under the Rule (which the Agencies concede “is
an inexact term,” id. at 37099), or whether they could be a “prairie pothole[,
which] demonstrate a wide range of hydrologic permanence” or a “western
vernal pool,” which are “shallow” and “seasonal” and “dry up during warmer,
drier months.” Jd. at 37071; 37072. Moreover, as the Agencies concede, “In
most cases, wetlands are dry for a portion of the year making it difficult for an
untrained person to identify them.” See USACE, “Recognizing Wetlands” (Nov.
2017).4

Ultimately, parsing all of this ambiguity will require an average
landowner to engage the services of a costly environmental professional to
obtain a scientific opinion on whether his land is jurisdictional. And, even then,
the U.S. Army Corps of Engineers may disagree when it assesses the property

due to the highly subjective nature of the relevant definitions. From there, “f{i]n

 

4 https://usace.contentdm.oclc.org/digital/collection/p 16021coll1 1/id/2309/
20
 

 

Case SN OCT eoumens 162 Filed on 10/29/18 oe Page 26 of 31

deciding whether to grant or deny a permit, the U.S. Army Corps of Engineers
(Corps) exercises the discretion of an enlightened despot, relying on such
factors as ‘economics,’ ‘aesthetics,’ ‘recreation,’ and ‘in general, the needs and
welfare of the people,’.” Rapanos, 547 U.S. at 721 (quoting 33 CFR § 320.4(a)
(2004)). “The average applicant for an individual permit spends 788 days and
$271,596 in completing the process, and the average applicant for a nationwide
permit spends 313 days and $28,915—not counting costs of mitigation or
design changes. Sunding & Zilberman, The Economics of Environmental
Regulation by Licensing: An Assessment of Recent Changes to the Wetland
Permitting Process, 42 Natural Resources J. 59, 74-76 (2002). ‘[O]ver $1.7
billion is spent each year by the private and public sectors obtaining wetlands
permits.’ Id., at 81.” Id.

Complying with the law should not be this hard. Curtailing the Agencies’
authority back within its lawful Constitutional bounds should eliminate the
costly ambiguity, because waters that have an actual significant economic
impact on interstate commerce should be obvious. Nearly all the unnecessary
complexity comes in identifying those pools and trickles that are isolated or
barely exist. Waters of significance should be generally recognizable to the
average landowner such that properties can be bought, sold and developed
without undergoing years of expert analysis. This is a foundational element of

the system of private property rights we value in this country. And certainly

21
 

 

Case Oe 162 Filed on 10/29/18 e~ Page 27 of 31

due process requires that landowners be able to determine what restrictions
exist on their properties before risking fines and imprisonment. By the
Agencies’ reasoning, not only can the law place that determination in the sole
discretion of individual agents, but the Agencies are not even obligated to
provide that determination in advance. See U.S. Reply Br., U.S. Army Corps of
Eng’rs v. Hawkes Co., No. 15-290, at 2 (Mar. 23, 2016) (“the CWA neither
mandates nor explicitly references [the jurisdictional determination]
practice”); U.S. Br., id. (Jan 22, 2016), at 4 (““Corps’ regulations authorize (but
do not require) the Corps to provide an inquiring party with a” jurisdictional
determination). Such brazenness is more characteristic of a despotic system of
government than one that allegedly values due process and individual rights.
The 2015 WOTUS Rule must be vacated in its entirety as unlawful and
unconstitutional.
CONCLUSION

“In our federal system, the National Government possesses only limited
powers; the States and the people retain the remainder. . .. The Constitution’s
express conferral of some powers makes clear that it does not grant others. . .
. State sovereignty is not just an end in itself: Rather, federalism secures to
citizens the liberties that derive from the diffusion of sovereign power... . By
denying any one government complete jurisdiction over all the concerns of

public life, federalism protects the liberty of the individual from arbitrary
22
 

Case Nee 162 Filed on 10/29/18 oe Page 28 of 31

power.” Sebelius, 567 U.S. at 533-36 (internal citations and quotation marks
omitted).

In the 2015 WOTUS Rule, the Agencies have well exceeded their
constitutional authority. They have asserted federal jurisdiction over trickles,
moist areas, dry beds, and other small-to-nonexistent water bodies bearing no
significant connection to interstate economic activities, and they have crafted
definitions so vague that local agents can extend federal jurisdiction even
further, well beyond the contemplation of any ordinary landowner. The
federalism concerns here are not merely academic. Rather, the 2015 WOTUS
Rule jeopardizes the liberty of every citizen by granting Corps field agents the
arbitrary power to assert unchecked federal jurisdiction over nearly every
local, isolated damp and sometimes-damp area.

“[T]here can be no question that it is the responsibility of this Court to
enforce the limits on federal power by striking down acts of Congress that
transgress [their constitutional] limits.” Jd. at 538. SLF supports Plaintiffs’
Motions for Summary Judgment and requests this Court vacate the 2015
WOTUS Rule as unconstitutional.

Dated: October 24, 2018

Respectfully submitted,

Kimberly S. Hermann

23
 

 

Case SN oe 162 Filed on 10/29/18 oe Page 29 of 31

24

pro hac vice pending

Georgia Bar No. 646473
Southeastern Legal Foundation
560 W. Crossville Rd., Ste. 104
Roswell, GA 30075

Tel.: (770) 977-2131

Fax: (770) 977-2134
khermann@southeasternlegal.org

Jennifer A. Simon

pro hac vice pending

Georgia Bar No. 636946
Kazmarek Mowrey Cloud Laseter
LLP

1230 Peachtree St., NE, Ste. 900
Atlanta, GA 30309

Tel.: (404) 812-0126

Fax: (404) 812-0845
jsimon@kmcllaw.com

Counsel for Amicus Curie
 

Case SENOS en 162 Filed on 10/29/18 eo Page 30 of 31

CERTIFICATE OF SERVICE

I hereby certify that on October 24, 2018, I served true and correct copies

of the forgoing Motions and Orders for Pro Hac Vice, Southeastern Legal

Foundation’s Unopposed Motion for Leave to File a Brief as Amicus Curiae in

Support of Plaintiffs’ Motions for Summary Judgment, Proposed Amicus

Curiae Brief, and Proposed Order by U.S. Postal Service first-class delivery on

the following:

Craig James Pritzlaff
Attorney General of Texas
P.O. Box 12548

Austin, TX 78711

Brantley Starr
Lisa Anne Bennet

Office of the Attorney General of Texas

209 W. 14th St.
7th Floor (MC-059)
Austin, TX 78701

Mary Jo Woods

Mississippi Attorney General’s Office

P. O. Box 220
Jackson, MS 39205

Timothy S. Bishop
Mayer Brown LLP
71S. Wacker Dr.

Chicago, IL 60606

Jessica Amber Ahmed

Linda B. Second

Office of the Attorney General of
Texas

300 W. 15th St.

Austin, TX 78711-2548

Megan Kathleen Terrell
Assistant Attorney General
Environmental Section
1885 North Third St.
Baton Rouge, LA 70802

E. Brantley Webb
Mayer Brown LLP

1999 K Street NW
Washington, DC 20006

Hannah DeMarco Sibiski
Arnold & Porter LLP

700 Louisiana St., Ste. 4000
Bank of America Tower
Houston, TX 77002
 

 

Case PBS OV- 001 agocumen" 162 Filed on 10/29/18 o~ Page 31 of 31

Joel M. Gross

Jonathan S. Martel

Arnold & Porter LLP

601 Massachusetts Ave., NW
Washington, DC 20001

Lowell Mark Rothschild
Bracewell and Giuliani, LLP
111 Congress Ave., Ste. 2300
Austin, TX 78602

Andrew J. Doyle

U.S. Department of Justice
Environmental & Natural Resources
Division

P.O. Box 7611

Washington, DC 20044

Jennifer A. Sorenson

Natural Resources Defense Council
111 Sutter St., 21st FL

San Francisco, CA 94101

Samuel Zachary Fayne
Arnold & Porter LLP
Three Embarcadero Center
10 Floor

San Francisco, CA 94111

Amy J. Dona

U.S. Department of Justice
Environmental Defense Section
P.O. Box 7611

Washington, DC 20044

Daniel R. Dertke

U.S. Department of Justice
Environmental Defense Section
P.O. Box 7611

Washington, DC 20044

I hereby certify that on October 24, 2018, I sent by Federal Express

Overnight delivery the above-referenced documents to the following:

Catherine Marlantes Rahm
Natural Resources Defense Council
40 West 20th St.

New York, NY 10011

FA bu lun S Heuer

Kimberly S. Hermann
